Citation Nr: 0518834	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a vision problem, right 
eye, including as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted an increased rating of 20 percent for 
diabetes mellitus, Type II, continued a 10 percent disability 
evaluation, effective November 1, 1973, for service-connected 
hypertension, and denied a claim of service connection for 
prostate condition.  The decision also denied a claim of 
service connection for a vision problem of the right eye, and 
the veteran appealed only that issue.  



FINDING OF FACT

A superior hemispheric retinal vein occlusion in the 
veteran's right eye is causally related to a service-
connected disability.



CONCLUSION OF LAW

A superior hemispheric retinal vein occlusion in the 
veteran's right eye, and residual thereof, is proximately the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), is not necessary as this decision grants 
the veteran's claim of service connection on a secondary 
basis.

Facts

The veteran's service medical records indicate that a January 
1949 Enlistment examination indicated that he had uncorrected 
vision 20/20, both eyes.  In September 1952, a Separation to 
Re-enlist examination indicated that the veteran had 
defective vision 20/40 bilaterally, corrected to 20/20.  A 
March 1969 Periodic Examination noted that the veteran had 
decreased visual acuity O.U., corrected to 20/20.  He 
received an eyewear prescription in October 1970.  An August 
1973 Report of Medical Examination for Retirement purposes 
noted that the veteran had defective vision, adequately 
corrected (both eyes were 100/20).  Also, the veteran had had 
known hypertension for approximately four years at the time 
of separation.  

A post-service December 1973 VA examination found that the 
veteran had normal intraocular findings, myopic astigmatism 
bilateral, conjunctival pigmentation, non-pathologic.  The 
veteran's visual acuity without glasses was 20/100 in the 
right eye, and 20/30 in the left eye.  

The veteran, via his representative, recently submitted 
additional medical evidence relevant to the pending claim 
with a waiver of agency of original jurisdiction initial 
review.  Particularly, an August 5, 1997, record from Leslie 
S. Weisbrod, M.D., noted that the veteran had been in the 
hospital and that because of a retinal hemorrhage he was 
treated aggressively to get his blood pressure down.  The 
assessment was hypertension, diabetes, and retinal 
hemorrhage.  

An August 6, 1997, assessment by Alan J. Gordon, M.D., noted 
that the veteran had been referred for evaluation of branch 
retinal vein occlusion.  Dr. Gordon's report noted that the 
veteran had complained of central blurred vision in his right 
eye over the past three weeks.  After an examination, the 
impression was hypertensive retinopathy, O.U. (each eye), and 
superior hemispheric retinal vein occlusion, O.D. (right eye) 
including severe cystoid macular edema, O.D.

Dr. Gordon stated that as per a telephone call he agreed with 
Andrew J. Rabinowitz, M.D., that the veteran had evidence of 
a superior hemispheric retinal vein occlusion in the right 
eye.  Further:  "This is most likely related to recent 
problems with control of hypertension."  Moreover, despite 
recent adjustments in the veteran's medication, his blood 
pressure that day was still considerably elevated at 190/98.  
Dr. Gordon stated that the high blood pressure with a recent 
diagnosis of glaucoma represented two significant risk 
factors for the veteran's vein occlusion.  Even though the 
very likely etiology was in the veteran's systemic 
hypertension, Dr. Gordon recommended a thorough internal 
medicine evaluation.  Dr. Gordon noted that hemispheric 
retinal vein occlusions typically have an intermediate 
prognosis for development of rebeotic glaucoma.  The veteran 
had a significant amount of intraretinal hemorrhages and 
cotton-wool patches, which perhaps placed him at a somewhat 
higher risk for the development of future neovascularization.  

The record contains a December 2000 correspondence from Ariv 
Swaminathan, M.D., that though the veteran had impairment of 
vision of the right eye, there was no history of diabetic 
retinopathy.  

The record also contains an October 2002 VA examination 
report concerning the veteran's right eye, and the veteran's 
sudden loss of vision three to four years ago.  Objective 
findings indicated corrected vision 20/100 right eye, and 
20/20 left eye.  Intraocular pressures were 18 and 17, right 
and left eyes, respectively.  An external examination was 
negative, motility was negative, and slit lamp exam was 
negative.  An ophthalmoscopic right eye showed a central 
macular well-delineated maculopathy, and the left eye was 
negative.  

The veteran was diagnosed as having maculopathy of the right 
eye, and the examiner commented that the there was no sign of 
diabetic retinopathy.  The maculopathy noted in the right eye 
was not related to any diabetic effect on the eye.  The 
examiner concluded that no diabetic pathologic changes were 
noted in the veteran's eye.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Based upon the preceding facts, and specifically the 
veteran's submission of medical evidence with a waiver, the 
theory upon which service connection can be granted is on a 
secondary basis.  Though the October 2002 VA examination 
found that the veteran's maculopathy in the right eye was not 
related to diabetic retinopathy, the analysis did not assess 
the relationship between the veteran's service-connected 
hypertension and right eye problem.    

Dr. Gordon's assessment, submitted after the VA examination, 
found that the veteran had hypertensive retinopathy and that 
a superior hemispheric retinal vein occlusion in the right 
eye was most likely related to the veteran's hypertension.  
Because Dr. Gordon's report is probative and credible, the 
veteran's claim of service connection is granted on a 
secondary basis.  




ORDER

Entitlement to secondary service connection for a superior 
hemispheric retinal vein occlusion in the right eye, and 
residual thereof, is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


